I concur in the views of the judges affirming the judgment in this case that at the time the deceased made the alleged dying declaration he was of rational mind and memory, and was under a proper realization and sense of impending death. Consequently, I am of the opinion that so much of the declaration as was connected with the homicide and the circumstances immediately attending it, and formed a part of the res gestae, was properly admitted in evidence. I also concur in the view that the verdict is not against the great weight of the evidence, and that, in view of the fact that the appellant made no objection whatever to the alleged misconduct of the audience at the time it occurred, she cannot now avail thereof.
I agree, however, with all that Judge ETHRIDGE has said in his dissenting opinion as to the prejudicial effect of that part of the dying declaration which depicted the pathetic deathbed scene, wherein the past and present character, and future state and condition of the deceased, and other matters were discussed with members of the family, and a message from the declarant to his former wife was delivered to his mother, which in effect tended to contradict the basis of appellant's defense. This part of the declaration was not remotely connected with the homicide or the circumstances immediately attending it, constituted no part of the res gestae, and was therefore clearly inadmissible. The only purpose that this incompetent testimony could have served was to arouse the sympathy and play upon the passion and prejudice of the jury.
I also concur in the view that a great part of the lengthy testimony of the deceased's divorced wife, which is referred to and fully discussed in the dissenting opinion of Judge ETHRIDGE, was incompetent, and highly prejudicial. *Page 309 
For the errors indicated above, I am of the opinion that the judgment of the court below should be reversed and the cause remanded for a new trial.